Perlin, C. J. Claimant, Andrew J. Lindeen, was suspended from duty as an officer of the Division of State Highway Police of the Department of Public Safety, State of Illinois, on February 16, 1961, pending disposition of charges to be filed with the State Police Merit Board. At that time claimant held the rank of Captain in the State Highway Police. On March 17, 1961, a hearing before the Illinois State Police Merit Board found claimant guilty as charged, and the Superintendent was ordered to discharge him from the Illinois State Police Force. Claimant thereafter sought a judicial review of the order of discharge. The Circuit Court of Sangamon County upon trial reversed the decision of the State Police Merit Board, and ordered claimant reinstated to his former position as Captain with back salary from the date of his suspension. The Merit Board subsequently appealed said decision to the Illinois Supreme Court. On September 28,1962, the Supreme Court remanded the case to the Board for further hearing. However, no further proceedings were conducted by the State Police Merit Board, because an agreement was effected by the parties. The charges filed against claimant were withdrawn, and the matter dismissed without prejudice. On January 10, 1963, claimant was restored to the Force, and accepted a demotion to the rank of Corporal effective February 16, 1961. Claimant has received back pay from July 1, 1961. He has received no salary from the State of Illinois from February 16,1961 to June 30,1961, and claims salary for such period in the amount of $2,385.00 less a set-off of his earnings for such period of $1,261.09. The biennial appropriation had lapsed for said period. A stipulation of the parties in this case provides in part as follows: . . that the record in this case shall consist of the Report of the Department of Public Safety, dated May 7, 1963, signed by Robert Davlin, Technical Advisor, together with copies of correspondence attached thereto and by reference made a part thereof. . An order was entered by this Court granting leave to waive the filing of briefs and arguments. The report of the Department of Public Safety, dated May 7, 1963, states that the base pay for a Corporal during the period of time in question was $505.00 per month. The following statement also appears therein: “Accordingly, deducting the earnings during the period of suspension of $1,261.09, there would be due the sum of $997.37 rather than $1,123.91 as alleged.” There appears to be no subsequent correspondence in the record, and we assume that the figure of $997.37 is the agreed sum involved. Claimant is hereby awarded the sum of $997.37.